            Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
========================================

MT. HAWLEY INSURANCE COMPANY,

                             Plaintiff,                      Civ. Action No.: _______________

v.
                                                             COMPLAINT FOR
VERISTIC TECHNOLOGIES, INC.,                                 DECLARATORY
                                                             JUDGMENT
                             Defendant.

========================================

       Plaintiff Mt. Hawley Insurance Company (“Mt. Hawley”), by and through its attorneys,

Delahunt Law PLLC, for its complaint for declaratory judgment alleges:

       1.     This is an action for declaratory judgment pursuant to Federal Rule of Civil

Procedure 57 and 28 U.S.C. section 2201. Mt. Hawley seeks judgment declaring that it has no

duty to defend or indemnify defendant Veristic Technologies, Inc. (“Veristic”) in connection with

the underlying action and underlying accident referred to below.

       2.     Mt. Hawley is an Illinois corporation with its principal place of business in Illinois.

       3.     Veristic is a Texas company with its principal place of business in Texas.

       4.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. section 1332(a)(1)

based upon complete diversity of citizenship of the parties and an amount in controversy that

exceeds $75,000.

       5.     Veristic is subject to personal jurisdiction pursuant to New York General

Obligations Law sections 5-1401 and 5-1402.

       6.     Venue is proper in this Court pursuant to 28 U.S.C. section 1391(b)(3).

       7.     Prior to November 14, 2017, Veristic performed design, inspection, and/or
            Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 2 of 29



fabrication of drilling rig structures and/or equipment for a drilling rig known as “Cactus Drilling

Rig 163.”

       8.       Veristic performed the services alleged in paragraph 7 above pursuant to a

Nonexclusive Technology License Agreement with Cactus Drilling Company, LLC (“Cactus

Drilling”).

       9.       Veristic’s Nonexclusive Technology License Agreement with Cactus Drilling is

attached hereto as Exhibit 1.

       10.      On November 11, 2019, “Plaintiff’s First Amended Petition” was filed in the action

captioned Miguel Saucedo v. National Oilwell Varco, L.P., et al. in the District Court of Harris

County, Texas (Cause No. 2019-58958).

       11.      The “Plaintiff’s First Amended Petition” in Saucedo is attached hereto as

Exhibit 2.

       12.      The amended petition made Veristic a defendant in the Saucedo action.

       13.      The amended petition in Saucedo states: “This lawsuit is necessary as a result of

personal injuries that Plaintiff sustained on or about November 14, 2017. On or about this date,

Plaintiff was working as a floor hand for a domestic land drilling contractor in Texas on Cactus

Drilling Rig 163. While lowering the mast, a winch cable became dislodged from a sheave causing

Plaintiff to suffer serious injuries including the traumatic amputation of his leg and the traumatic

amputation of four of his fingers. Component parts of Cactus Drilling Rig 163 that were

manufactured, designed, tested, distributed, and/or sold by Defendants failed.”

       14.      As against the defendants in Saucedo, including Veristic, the amended petition

alleges: failure to comply with applicable safety regulations, standards, customs, and practices;

failure to properly supervise its employees; failure to properly train its employees; failure to
            Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 3 of 29



provide adequate safety equipment; failure to provide and/or utilize appropriate equipment for the

work in question; failure to draft, design, implement and/or execute a reasonably safe plan and/or

procedure by which to perform the work in question; defectively and negligently manufacturing,

designing, testing, distributing, installing, and/or warning about their components; failure to

provide a safe work place; failure to provide adequate medical treatment; vicarious liability for its

agents and employees’ negligence; failure to provide the proper equipment for safe operations;

failure to maintain a workplace free from unnecessary hazards; and other acts deemed negligent

and gross[ly] negligent.

       15.      The amended petition in Saucedo asserts causes of action for negligence,

negligence per se, and/or gross negligence against the defendants named therein, including

Veristic.

       16.      The amended petition in Saucedo also asserts a claim for punitive damages against

the defendants therein, including Veristic.

       17.      The amended petition in Saucedo states that the claims asserted do not arise out of

the provision of professional services by a licensed or registered professional.

       18.      Mt. Hawley issued an insurance policy to Veristic (No. NRG0000546) for the

period June 22, 2019 to June 22, 2020 (“the Mt. Hawley primary policy”).

       19.      A certified copy of the Mt. Hawley primary policy is attached hereto as Exhibit 3.

       20.      Veristic placed Colony Specialty Insurance Company/The Argo Group (“Argo”),

its liability insurer for the period inclusive of the date of the underlying accident, on notice of the

Saucedo action.

       21.      Argo is defending Veristic in Saucedo.

       22.      Notwithstanding that it previously placed Argo on notice of Saucedo, and
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 4 of 29



notwithstanding that Argo is defending Veristic in Saucedo, Veristic subsequently placed

Mt. Hawley on notice of Saucedo.

       23.     The Mt. Hawley primary policy contains a Service of Suit and Conditions

Endorsement (RIL 099 (03/19)) that states, in part:

       Conditions

               1.      This Policy is amended to add the following Conditions:

                       AA.     Jurisdiction and Venue. It is agreed that in the event
                               of the failure of the Company to pay any amount
                               claimed to be due hereunder, the insured shall submit
                               to the jurisdiction of the State of New York, and shall
                               comply with all the requirements necessary to give
                               such court jurisdiction. Any litigation commenced by
                               any insured against the Company shall be initiated in
                               New York. Nothing in this clause constitutes or
                               should be understood to constitute a waiver of the
                               Company’s right to remove an action to a United
                               States District Court.

                       BB.     Choice of Law. All matters arising hereunder
                               including questions related to the validity,
                               interpretation, performance and enforcement of this
                               Policy shall be determined in accordance with the
                               law and practice of the State of New York
                               (notwithstanding New York’s conflicts of law rules).

       24.     The Mt. Hawley primary policy includes Commercial General Liability Coverage,

which coverage is inapplicable to the Saucedo action because the November 14, 2017 underlying

accident occurred prior to the policy’s June 22, 2019 inception.

       25.     The Mt. Hawley primary policy includes Employee Benefits Liability Coverage

that is inapplicable to the Saucedo action.

       26.     The Mt. Hawley primary policy includes Contractors Pollution Liability Coverage

that is inapplicable to the Saucedo action.
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 5 of 29



       27.     The Mt. Hawley primary policy includes Professional Liability Coverage subject

to a $1 million each-claim limit of liability.

       28.     Veristic’s agent advised that Veristic was requesting Mt. Hawley review the notice

of the Saucedo action pursuant to the Mt. Hawley primary policy’s Professional Liability

Coverage.

       29.     The Mt. Hawley primary policy (NPC 101 (03/19)) states, in part:

               SECTION I – PROFESSIONAL LIABILITY COVERAGE

               1.      INSURING AGREEMENT

                       a.      We will pay those sums that the insured becomes
                               legally obligated to pay as “damages” that result
                               from an actual or alleged act, error or omission in the
                               performance of “professional services” by the
                               insured, including any “claim” for a “pollution
                               incident”, to which this insurance applies. We will
                               have the right and duty to defend the insured against
                               any “suit” seeking those “damages”. However, we
                               will have no duty to defend the insured against any
                               “suit” seeking “damages” to which this insurance
                               does not apply. We may, at our discretion,
                               investigate any actual or alleged act, error or
                               omission and settle any “claim” that may result. But:

                               (1)     The amount we will pay for “damages”,
                                       “defense expense”, or supplementary
                                       payments is limited as described in
                                       SECTION IV – LIMITS OF INSURANCE;
                                       and

                               (2)     Our right and duty to defend ends when we
                                       have used up the applicable Limit of
                                       Insurance in the payment of judgments,
                                       settlements,    defense     expense    or
                                       supplementary payments.

                       b.      This insurance shall only apply if:

                               (1)     The “claim” is first made against the insured
                                       during the “policy period” and first reported
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 6 of 29



                                        to the insurer, in writing, during the “policy
                                        period”, or Extended Reporting Period, if
                                        applicable;

                                (2)     The actual or alleged act, error or omission
                                        takes place in the “coverage territory”; and

                                (3)     The actual or alleged act, error or omission
                                        takes place on or after the “retroactive date”,
                                        shown in the Declarations and before the end
                                        of the “policy period”.

        30.     The Mt. Hawley primary policy (NPC 101 (03/19)) defines “claim” as: “a demand

received by the insured for money or services that arises from an act, error or omission to which

this insurance applies. ‘Claim’ includes but is not limited to ‘suits’, petitions, arbitrations or other

alternative dispute resolution requests filed against the insured.”

        31.     The Mt. Hawley primary policy (NPC 101 (03/19)) defines “damages” as:

                a monetary judgment, award or settlement of compensatory
                damages including “damages” because of an actual or alleged act,
                error or omission in the performance of “professional services”.
                “Damages” do not include fines, taxes, penalties, or punitive,
                exemplary, or multiplied damages, injunctive or equitable relief, or
                the return of fees or charges for services rendered or expenses
                incurred by the insured for redesign, changes, additions or remedies
                necessitated by a “claim”. The time and expense incurred by the
                insured in assisting in resolving a “claim” are not “damages”.

        32.     The amended petition in Saucedo seeks relief that does not constitute “damages” as

defined in the Mt. Hawley primary policy.

        33.     The Mt. Hawley primary policy (NPC 101 (03/19)) defines “professional services”

as: “those services the Insured is legally qualified to perform for others for a fee in the practice of

architecture, engineering or surveying.         ‘Professional services’ may also include those

‘professional services’ as limited or amended by an attached schedule.”
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 7 of 29



       34.     The Mt. Hawley primary policy contains the Limitation of Coverage to Designated

Professional Services endorsement (NPC 307 (04/16)), which states: “This insurance only applies

to ‘claims’ or ‘suits’ that arise out of your ‘professional services’ described in the above schedule

and performed by you or on your behalf.”

       35.     The schedule in the Limitation of Coverage to Designated Professional Services

endorsement (NPC 307 (04/16)) states:        “Design, inspection and fabrication of drilling rig

structures and equipment.”

       36.     The amended petition in Saucedo seeks relief for alleged acts and omissions that

do not constitute “professional services” as defined in the Mt. Hawley primary policy.

       37.     The Mt. Hawley primary policy’s Professional Liability Coverage is subject to

exclusions, including:

               u.        Known Circumstances

                         “Damages” based upon or arising out of any “claim” which
                         arose from facts or circumstances which were known by the
                         insured prior to the inception of this Policy or the first
                         “policy period” in effect when consecutive policies have
                         been renewed by us.

       38.     Veristic was aware of the underlying November 4, 2017 accident prior to inception

of the Mt. Hawley primary policy on June 22, 2019.

       39.     Prior to the inception of Mt. Hawley primary policy on June 22, 2019, Veristic was

aware that underlying plaintiff Miguel Saucedo (“Saucedo”) suffered serious bodily injury as a

result of the November 4, 2017 underlying accident.

       40.     Prior to the inception of Mt. Hawley primary policy on June 22, 2019, Veristic was

aware that Saucedo suffered a severed limb and/or foot and severed fingers as a result of the

underlying accident.
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 8 of 29



       41.     Prior to the inception of Mt. Hawley primary policy on June 22, 2019, Veristic was

aware that it designed the Cactus Drilling Rig 163 and that Saucedo was injured by the rig while

attempting to put a cable back into its sheave after it slipped out.

       42.     Following the underlying accident, and prior to inception of the Mt. Hawley

primary policy, Cactus Drilling requested that Veristic design modifications to winch bases for the

“Cactus Drilling Rig 163” referred to in the amended petition in Saucedo.

       43.     On March 31, 2020, a representative of Mt. Hawley sent an e-mail to Bojan Babic

of Veristic, stating: “It appears that, shortly after Mr. Saucedo’s accident, Veristic was asked to

assist with re-designing the Rocket Rig to avoid similar accidents from happening in the future.”

That day, Mr. Babic responded, stating: “That is correct Jacob Danforth, from Cactus, did reach

out to me after the incident to work up some modifications to the winch bases.”

       44.     On March 31, 2020, Veristic sent Mt. Hawley an e-mail stating: “That is correct

Jacob Danforth, from Cactus, did reach out to me after the incident to work up some modifications

to the winch bases.”

       45.     The March 31, 2020 e-mail from Veristic to Mt. Hawley is attached hereto as

Exhibit 4.

       46.     On and before December 4, 2017, Veristic provided Cactus with redesign

proposals.

       47.     The redesign proposals were directed to preventing the rig’s cables (sometimes

referred to as “lines”) from slipping out of their sheaves.

       48.     On December 4, 2017, Veristic and Cactus exchanged e-mail messages regarding

Veristic’s redesign proposals.
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 9 of 29



       49.     A December 4, 2017 e-mail sent from Veristic to Cactus states: “So Charlie had

an idea he wanted to run by you guys about a way to keep the line in the sheaves now that we’re

talking about re-building the substructure cluster. I’m really a fan of this idea and it basically

involves putting in ribs centered on each of the cluster’s sheaves that will act like a continuous line

guard and won’t allow the lines to slip out of the sheaves.”

       50.     The December 4, 2017 e-mail exchange between Veristic and Cactus is attached

hereto as Exhibit 5.

       51.     Prior to December 4, 2017, Veristic and Cactus exchanged additional e-mail

messages regarding the proposed redesigns.

       52.     A November 28, 2017 e-mail exchange between Veristic and Cactus is attached

hereto as Exhibit 6.

       53.     A November 29, 2017 e-mail exchange between Veristic and Cactus is attached

hereto as Exhibit 7.

       54.     The claims asserted by Saucedo in the underlying action arise from the November

14, 2017 underlying accident.

       55.     Veristic knew of the November 14, 2017 underlying accident prior to the inception

of the Mt. Hawley policy on June 22, 2019.

       56.     To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley’s primary policy’s Professional Liability

Coverage, coverage is excluded pursuant to the policy’s Known Circumstances exclusion.

       57.     Mt. Hawley has no duty to defend or indemnify Veristic under the Mt. Hawley

primary policy in connection with the Saucedo action or the underlying accident alleged therein.
         Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 10 of 29



       58.     The Mt. Hawley primary policy’s Professional Liability Coverage is subject to

exclusions, including:

               l.        Fines, Penalties And Assessments

                         Any fines, penalties or assessments or any punitive,
                         exemplary or multiplied “damages” arising out of or related
                         to any act, error, or omission in the performance of
                         “professional services” by the insured. We shall have no
                         duty to defend any criminal proceedings.

       59.     The amended petition in Saucedo seeks punitive damages against the underlying

defendants, including Veristic.

       60.     Punitive damages are excluded from the Mt. Hawley primary policy’s Professional

Liability Coverage pursuant to the policy’s Fines, Penalties And Assessments exclusion.

       61.     There is no coverage for punitive damages under the Mt. Hawley primary policy

because liability insurance coverage for punitive damages is barred by New York public policy.

       62.     Mt. Hawley has no duty to defend or indemnify Veristic under the Mt. Hawley

primary policy in connection with any claims for punitive damages asserted in Saucedo.

       63.     The Mt. Hawley primary policy’s Professional Liability Coverage is subject to

exclusions, including:

               t.        Prior Claims

                         “Damages” based upon or arising out of any “claim”
                         reported under any insurance policy that was both in effect
                         before the beginning of the “policy period” shown in the
                         Declarations and issued by an entity other than the
                         Company.

       64.     Upon information and belief, prior to reporting the Saucedo amended petition to

Mt. Hawley, Veristic reported the underlying accident and/or the Saucedo action to an insurer
         Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 11 of 29



other than Mt. Hawley under a policy in effect before the beginning of the Mt. Hawley primary

policy period.

       65.       To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley’s primary policy’s Professional Liability

Coverage, coverage is excluded pursuant to the policy’s Prior Claims exclusion.

       66.       Mt. Hawley has no duty to defend or indemnify Veristic under the Mt. Hawley

primary policy in connection with the Saucedo action or the underlying accident alleged therein.

       67.       The Mt. Hawley primary policy’s Professional Liability Coverage is subject to

exclusions, including:

                 v.      Products Liability

                         Any “claim” based upon or arising out of goods or products
                         manufactured, sold, handled, distributed, altered or repaired
                         by the insured or by others trading under the insured's name,
                         including any container thereof, any failure to warn, or any
                         reliance upon a representation or warranty made at any time
                         with respect thereto.

       68.       The amended petition in Saucedo seeks relief for alleged acts and omissions within

the scope of the Products Liability exclusion.

       69.       To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley’s primary policy’s Professional Liability

Coverage, coverage is excluded pursuant to the policy’s Products Liability exclusion.

       70.       Mt. Hawley has no duty to defend or indemnify Veristic under the Mt. Hawley

primary policy in connection with the Saucedo action or the underlying accident alleged therein.

       71.       Mt. Hawley issued Veristic an Excess Liability Policy (No. NRX000568) for the

period June 22, 2019 to June 22, 2020 (“the Mt. Hawley excess policy”).

       72.       A certified copy of the Mt. Hawley excess policy is attached hereto as Exhibit 8.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 12 of 29




       73.     The Mt. Hawley excess policy contains a Service of Suit and Conditions

Endorsement (RIL 099XL (03/19)), which states, in part:

               Conditions

               1.     This Policy is amended to add the following Conditions:

                      AA.    Jurisdiction and Venue. It is agreed that in the
                             event of the failure of the Company to pay any
                             amount claimed to be due hereunder, the insured
                             shall submit to the jurisdiction of the State of New
                             York, and shall comply with all the requirements
                             necessary to give such court jurisdiction. Any
                             litigation commenced by any insured against the
                             Company shall be initiated in New York. Nothing in
                             this clause constitutes or should be understood to
                             constitute a waiver of the Company’s right to remove
                             an action to a United States District Court.

                      BB.    Choice of Law. All matters arising hereunder
                             including questions related to the validity,
                             interpretation, performance and enforcement of this
                             Policy shall be determined in accordance with the
                             law and practice of the State of New York
                             (notwithstanding New York’s conflicts of law rules).

       74.     The Mt. Hawley excess policy’s Schedule of Underlying Insurance (CEE 319

(03/06)) lists the Professional Liability Coverage under the Mt. Hawley primary policy.

       75.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part:

               I.     INSURING AGREEMENT

                      A.     Coverage

                             Subject to the other provisions of this policy, we will
                             pay on behalf of the insured the insured’s ultimate
                             net loss if such loss results from an occurrence
                             insured by underlying insurance. However, the
                             insurance afforded by this policy shall apply: (a)
                             only in excess of the underlying insurance; (b) only
                             after the underlying insurance has been exhausted
                             by payment of the limits of liability of such
                             insurance; and (c) only if caused by an occurrence
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 13 of 29




                              which takes place during the policy period and
                              anywhere in the world; provided however, if suit is
                              brought, such suit is brought in the United States, its
                              territories or possessions, or Canada.         If the
                              underlying insurance does not pay a loss, for
                              reasons other than exhaustion of an aggregate limit
                              of liability, then we shall not pay such loss.

                              This policy, except where provisions to the contrary
                              appear herein, is subject to all of the conditions,
                              agreements, exclusions, definitions and limitations
                              of and shall follow the underlying insurance in all
                              respects. This includes changes by endorsement.

       76.     The Mt. Hawley excess policy (MXL 131 (05/15)) defines “ultimate net loss” as

follows:

               Ultimate net loss means all sums actually paid, or which the insured
               is legally obligated to pay, as damages in settlement or satisfaction
               of claims or suits for which insurance is afforded under this policy,
               reduced by all recoveries or salvage.

               Ultimate net loss shall include defense expense payments made by
               the insurer of the underlying insurance, provided that such
               expenses are included within the limit of insurance of the
               underlying insurance by the terms of that policy.

       77.     The Mt. Hawley excess policy (MXL 131 (05/15)) defines “underlying insurance”

as “the policy or policies of insurance in the Schedule of Underlying Insurance.”

       78.     The Mt. Hawley excess policy contains an Amendment for Underlying Claims-

Made Coverage endorsement (CEE 519 (05/19)), which states, in part:

               A.     If the underlying insurance affords coverage on a claims-
                      made or claims-made and reported basis, then this insurance
                      will apply on a claims-made and reported basis. This
                      insurance shall follow the claims-made provisions of the
                      underlying insurance, subject to the following conditions
                      precedent to coverage:

                      1.      This insurance applies only if a claim is first made
                              and reported in writing to the Company during the
                              policy period; and,
              Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 14 of 29




                        2.     This insurance does not apply to any occurrence or
                               event which commences prior to the retroactive date
                               or after the end of the policy period. If there is no
                               retroactive date in the underlying insurance, then the
                               retroactive date is the policy inception date.

                        These conditions apply regardless of whether or not there are
                        terms, conditions, agreements, exclusions, definitions or
                        limitations to the contrary in the underlying insurance.

        79.      Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy because there is no

ultimate net loss resulting from an occurrence insured by the underlying insurance.

        80.      Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy because the

underlying insurance has not been exhausted by payment of the limits of liability of such insurance.

        81.      Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy, which does not apply

if the underlying insurance does not pay a loss for reasons other than exhaustion of an aggregate

limit of liability.

        82.      Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy, which is subject to

the Known Circumstances exclusion set forth in the Mt. Hawley primary policy.

        83.      Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy, which is subject to

the Prior Claims exclusion set forth in the Mt. Hawley primary policy.
         Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 15 of 29



       84.     Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy, which is subject to

the Products Liability exclusion set forth in the Mt. Hawley primary policy.

       85.     Mt. Hawley has no duty to indemnify Veristic under the Mt. Hawley excess policy

in connection with the Saucedo action or the underlying accident alleged therein.

       86.     Because there is no coverage for punitive damages under the Mt. Hawley primary

policy for the reasons alleged herein, there is also no coverage for punitive damages under the

Mt. Hawley excess policy, which is subject to the Fines, Penalties And Assessments exclusion set

forth in the Mt. Hawley primary policy.

       87.     There is no coverage for punitive damages under the Mt. Hawley excess policy

because liability insurance coverage for punitive damages is barred by New York public policy.

       88.     Mt. Hawley has no duty to indemnify Veristic under the Mt. Hawley excess policy

in connection with any claims for punitive damages asserted in Saucedo.

       89.     The Mt. Hawley excess policy contains a Continuous or Progressive Injury and

Damage Exclusion (CEE 396 (01/19)), which states:

               1.     This insurance does not apply to any damages because of or
                      related to bodily injury, property damage, or personal
                      and advertising injury:

                      a.      Which first existed, or alleged to have first existed,
                              prior to the inception date of this policy; or

                      b.      Which are, or are alleged to be, in the process of
                              taking place prior to the inception date of this policy,
                              even if the actual or alleged bodily injury, property
                              damage, or personal and advertising injury
                              continues during this policy period.

               2.     This insurance does not apply to any damages because of or
                      related to property damage, or personal and advertising
                      injury which were caused, or are alleged to have been
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 16 of 29



                      caused by any defect, deficiency, inadequacy or condition
                      which first existed prior to the inception date of this policy.

               We shall have no duty to defend any insured against any loss, claim,
               suit, or other proceeding alleging damages arising out of or related
               to bodily injury, property damage, or personal and advertising
               injury to which this endorsement applies.

         90.   The amended petition in Saucedo alleges bodily injury that existed prior to the

inception date of the Mt. Hawley excess policy.

         91.   To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley excess policy, coverage is excluded

pursuant to the policy’s Continuous or Progressive Injury and Damage Exclusion.

         92.   Mt. Hawley has no duty to indemnify Veristic under the Mt. Hawley excess policy

in connection with the Saucedo action or the underlying accident alleged therein.

         93.   Mt. Hawley commenced this action for judgment declaring that it has no duty to

defend or indemnify Veristic under the Mt. Hawley primary policy in connection with the

underlying Saucedo action or the underlying accident alleged therein.

         94.   Mt. Hawley commenced this action for judgment declaring that it has no duty to

indemnify Veristic under the Mt. Hawley excess policy in connection with the underlying Saucedo

action or the underlying accident alleged therein.

                                 FIRST CAUSE OF ACTION

         95.   Mt. Hawley refers to and incorporates paragraphs 1 through 94 above as if fully set

forth.

         96.   The Insuring Agreement of the Mt. Hawley primary policy states, in part: “We will

pay those sums that the insured becomes legally obligated to pay as ‘damages’ that result from an
          Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 17 of 29



actual or alleged act, error or omission in the performance of ‘professional services’ by the

insured[.]”

         97.    The Mt. Hawley primary policy defines “damages” as:

                a monetary judgment, award or settlement of compensatory
                damages including “damages” because of an actual or alleged act,
                error or omission in the performance of “professional services”.
                “Damages” do not include fines, taxes, penalties, or punitive,
                exemplary, or multiplied damages, injunctive or equitable relief, or
                the return of fees or charges for services rendered or expenses
                incurred by the insured for redesign, changes, additions or remedies
                necessitated by a “claim”. The time and expense incurred by the
                insured in assisting in resolving a “claim” are not “damages”.

         98.    The amended petition in Saucedo seeks relief that does not constitute “damages” as

defined in the Mt. Hawley primary policy.

         99.    Mt. Hawley is entitled to judgment declaring that it has no duty to defend or

indemnify Veristic under the Mt. Hawley primary policy in connection with the underlying

Saucedo action or the underlying accident alleged therein for any relief outside the scope of the

policy’s definition of “damages.”

                                 SECOND CAUSE OF ACTION

         100.   Mt. Hawley refers to and incorporates paragraphs 1 through 99 above as if fully set

forth.

         101.   The Insuring Agreement of the Mt. Hawley primary policy states, in part: “We will

pay those sums that the insured becomes legally obligated to pay as ‘damages’ that result from an

actual or alleged act, error or omission in the performance of ‘professional services’ by the

insured[.]”

         102.   The Mt. Hawley primary policy (NPC 101 (03/19)) defines “professional services”

as: “those services the Insured is legally qualified to perform for others for a fee in the practice of
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 18 of 29



architecture, engineering or surveying.        ‘Professional services’ may also include those

‘professional services’ as limited or amended by an attached schedule.”

        103.     The Mt. Hawley primary policy contains the Limitation of Coverage to Designated

Professional Services endorsement, which states: “This insurance only applies to ‘claims’ or

‘suits’ that arise out of your ‘professional services’ described in the above schedule and performed

by you or on your behalf.”

        104.     The schedule in the Limitation of Coverage to Designated Professional Services

endorsement states: “Design, inspection and fabrication of drilling rig structures and equipment.”

        105.     The amended petition in Saucedo seeks relief for alleged acts and omissions that

do not constitute “professional services” as defined in the Mt. Hawley primary policy.

        106.     Mt. Hawley is entitled to judgment declaring that it has no duty to defend or

indemnify Veristic under the Mt. Hawley primary policy in connection with the underlying

Saucedo action or the underlying accident alleged therein for any actual or alleged act, error, or

omission that was not in the performance of “professional services” as defined in the Mt. Hawley

primary policy.

                                  THIRD CAUSE OF ACTION

        107.     Mt. Hawley refers to and incorporates paragraphs 1 through 106 above as if fully

set forth.

        108.     The claims asserted by Saucedo in the underlying action arise from the

November 14, 2017 underlying accident.

        109.     Veristic knew of the November 14, 2017 underlying action prior to the inception of

the Mt. Hawley primary policy on June 22, 2019.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 19 of 29



        110.     To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley primary policy’s Professional Liability

Coverage, coverage is excluded pursuant to the policy’s Known Circumstances exclusion.

        111.     Mt. Hawley is entitled to judgment declaring that, pursuant to the Mt. Hawley

primary policy’s Known Circumstances exclusion, it has no duty to defend or indemnify Veristic

in connection with the underlying Saucedo action or the underlying accident alleged therein.

                                  FOURTH CAUSE OF ACTION

        112.     Mt. Hawley refers to and incorporates paragraphs 1 through 111 above as if fully

set forth.

        113.     The amended petition in Saucedo seeks punitive damages against the underlying

defendants, including Veristic.

        114.     Mt. Hawley has no duty to defend or indemnify Veristic in connection with any

claims for punitive damages asserted in Saucedo because punitive damages are outside the scope

of the policy’s definition of “damages.”

        115.     Mt. Hawley has no duty to defend or indemnify Veristic in connection with any

claims for punitive damages asserted in Saucedo pursuant to the Mt. Hawley primary policy’s

Fines, Penalties And Assessments exclusion.

        116.     Mt. Hawley has no duty to defend or indemnify Veristic in connection with any

claims for punitive damages asserted in Saucedo because liability coverage for punitive damages

is barred by New York public policy.

        117.     Mt. Hawley is entitled to judgment declaring that it has no duty to defend or

indemnify Veristic under the Mt. Hawley primary policy in connection with any claims for

punitive damages asserted in Saucedo.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 20 of 29



                                  FIFTH CAUSE OF ACTION

        118.     Mt. Hawley refers to and incorporates paragraphs 1 through 117 above as if fully

set forth.

        119.     Upon information and belief, prior to reporting the Saucedo amended petition to

Mt. Hawley, Veristic reported the underlying accident and/or the Saucedo action to an insurer

other than Mt. Hawley under a policy in effect before the beginning of the Mt. Hawley primary

policy period.

        120.     To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley’s primary policy’s Professional Liability

Coverage, coverage is excluded pursuant to the policy’s Prior Claims exclusion.

        121.     Mt. Hawley is entitled to judgment declaring that, pursuant to the Mt. Hawley

primary policy’s Prior Claims exclusion, it has no duty to defend or indemnify Veristic in

connection with the underlying Saucedo action or the underlying accident alleged therein.

                                  SIXTH CAUSE OF ACTION

        122.     Mt. Hawley refers to and incorporates paragraphs 1 through 121 above as if fully

set forth.

        123.     The amended petition in Saucedo seeks relief for alleged acts and omissions within

the scope of the Products Liability exclusion.

        124.     To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley’s primary policy’s Professional Liability

Coverage, coverage is excluded pursuant to the policy’s Products Liability exclusion.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 21 of 29



        125.     Mt. Hawley is entitled to judgment declaring that, pursuant to the Mt. Hawley

primary policy’s Products Liability exclusion, it has no duty to defend or indemnify Veristic in

connection with the underlying Saucedo action or the underlying accident alleged therein.

                                SEVENTH CAUSE OF ACTION

        126.     Mt. Hawley refers to and incorporates paragraphs 1 through 125 above as if fully

set forth.

        127.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part:

                 I.     INSURING AGREEMENT

                        A.     Coverage

                               Subject to the other provisions of this policy, we will
                               pay on behalf of the insured the insured’s ultimate
                               net loss if such loss results from an occurrence
                               insured by underlying insurance. However, the
                               insurance afforded by this policy shall apply: (a)
                               only in excess of the underlying insurance; (b) only
                               after the underlying insurance has been exhausted
                               by payment of the limits of liability of such
                               insurance; and (c) only if caused by an occurrence
                               which takes place during the policy period and
                               anywhere in the world; provided however, if suit is
                               brought, such suit is brought in the United States, its
                               territories or possessions, or Canada.          If the
                               underlying insurance does not pay a loss, for
                               reasons other than exhaustion of an aggregate limit
                               of liability, then we shall not pay such loss.

                              This policy, except where provisions to the contrary
                              appear herein, is subject to all of the conditions,
                              agreements, exclusions, definitions and limitations of
                              and shall follow the underlying insurance in all
                              respects. This includes changes by endorsement.

        128.     Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy because there is no

ultimate net loss resulting from an occurrence insured by the underlying insurance.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 22 of 29



        129.     Mt. Hawley is entitled to judgment declaring that it has no duty to indemnify

Veristic under the Mt. Hawley excess policy in connection with the underlying Saucedo action or

the underlying accident alleged therein because there is no ultimate net loss resulting from an

occurrence insured by the underlying insurance.

                                 EIGHTH CAUSE OF ACTION

        130.     Mt. Hawley refers to and incorporates paragraphs 1 through 129 above as if fully

set forth.

        131.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part:

                 I.     INSURING AGREEMENT

                        A.     Coverage

                               Subject to the other provisions of this policy, we will
                               pay on behalf of the insured the insured’s ultimate
                               net loss if such loss results from an occurrence
                               insured by underlying insurance. However, the
                               insurance afforded by this policy shall apply: (a)
                               only in excess of the underlying insurance; (b) only
                               after the underlying insurance has been exhausted
                               by payment of the limits of liability of such
                               insurance; and (c) only if caused by an occurrence
                               which takes place during the policy period and
                               anywhere in the world; provided however, if suit is
                               brought, such suit is brought in the United States, its
                               territories or possessions, or Canada.          If the
                               underlying insurance does not pay a loss, for
                               reasons other than exhaustion of an aggregate limit
                               of liability, then we shall not pay such loss.

                               This policy, except where provisions to the contrary
                               appear herein, is subject to all of the conditions,
                               agreements, exclusions, definitions and limitations
                               of and shall follow the underlying insurance in all
                               respects. This includes changes by endorsement.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 23 of 29



        132.     Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy because the

underlying insurance has not been exhausted by payment of the limits of liability of such insurance.

        133.     Mt. Hawley is entitled to judgment declaring that it has no duty to indemnify

Veristic under the Mt. Hawley excess policy in connection with the underlying Saucedo action or

the underlying accident alleged therein because the underlying insurance has not been exhausted

by payment of the limits of liability of such insurance.

                                  NINTH CAUSE OF ACTION

        134.     Mt. Hawley refers to and incorporates paragraphs 1 through 133 above as if fully

set forth.

        135.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part:

                 I.     INSURING AGREEMENT

                        A.     Coverage

                               Subject to the other provisions of this policy, we will
                               pay on behalf of the insured the insured’s ultimate
                               net loss if such loss results from an occurrence
                               insured by underlying insurance. However, the
                               insurance afforded by this policy shall apply: (a)
                               only in excess of the underlying insurance; (b) only
                               after the underlying insurance has been exhausted
                               by payment of the limits of liability of such
                               insurance; and (c) only if caused by an occurrence
                               which takes place during the policy period and
                               anywhere in the world; provided however, if suit is
                               brought, such suit is brought in the United States, its
                               territories or possessions, or Canada.          If the
                               underlying insurance does not pay a loss, for
                               reasons other than exhaustion of an aggregate limit
                               of liability, then we shall not pay such loss.

                               This policy, except where provisions to the contrary
                               appear herein, is subject to all of the conditions,
                               agreements, exclusions, definitions and limitations
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 24 of 29



                               of and shall follow the underlying insurance in all
                               respects. This includes changes by endorsement.

        136.     Because there is no coverage under the Mt. Hawley primary policy for the reasons

alleged herein, there is also no coverage under the Mt. Hawley excess policy, which does not apply

if the underlying insurance does not pay a loss for reasons other than exhaustion of an aggregate

limit of liability.

        137.     Mt. Hawley is entitled to judgment declaring that it has no duty to indemnify

Veristic under the Mt. Hawley excess policy in connection with the underlying Saucedo action or

the underlying accident alleged therein because the policy does not apply if the underlying

insurance does not pay a loss for reasons other than exhaustion of an aggregate limit of liability.

                                 TENTH CAUSE OF ACTION

        138.     Mt. Hawley refers to and incorporates paragraphs 1 through 137 above as if fully

set forth.

        139.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part: “This policy,

except where provisions to the contrary appear herein, is subject to all of the conditions,

agreements, exclusions, definitions and limitations of and shall follow the underlying insurance

in all respects. This includes changes by endorsement.”

        140.     Because there is no coverage under the Mt. Hawley primary policy pursuant to the

Known Circumstances exclusion, there is no coverage under the Mt. Hawley excess policy, which

is subject to the Known Circumstances exclusion.

        141.     Mt. Hawley is entitled to judgment declaring that, pursuant to the Known

Circumstances exclusion, it has no duty to indemnify Veristic under the Mt. Hawley excess policy

in connection with the underlying Saucedo action or the underlying accident alleged therein.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 25 of 29



                                 ELEVENTH CAUSE OF ACTION

        142.     Mt. Hawley refers to and incorporates paragraphs 1 through 141 above as if fully

set forth.

        143.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part: “This policy,

except where provisions to the contrary appear herein, is subject to all of the conditions,

agreements, exclusions, definitions and limitations of and shall follow the underlying insurance

in all respects. This includes changes by endorsement.”

        144.     Because there is no coverage under the Mt. Hawley primary policy pursuant to the

Prior Claims exclusion, there is no coverage under the Mt. Hawley excess policy, which is subject

to the Prior Claims exclusion.

        145.     Mt. Hawley is entitled to judgment declaring that, pursuant to the Prior Claims

exclusion, it has no duty to indemnify Veristic under the Mt. Hawley excess policy in connection

with the underlying Saucedo action or the underlying accident alleged therein.

                                 TWELFTH CAUSE OF ACTION

        146.     Mt. Hawley refers to and incorporates paragraphs 1 through 145 above as if fully

set forth.

        147.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part: “This policy,

except where provisions to the contrary appear herein, is subject to all of the conditions,

agreements, exclusions, definitions and limitations of and shall follow the underlying insurance

in all respects. This includes changes by endorsement.”

        148.     Because there is no coverage under the Mt. Hawley primary policy pursuant to the

Products Liability exclusion, there is no coverage under the Mt. Hawley excess policy, which is

subject to the Products Liability exclusion.
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 26 of 29



        149.     Mt. Hawley is entitled to judgment declaring that, pursuant to the Products Liability

exclusion, it has no duty to indemnify Veristic under the Mt. Hawley excess policy in connection

with the underlying Saucedo action or the underlying accident alleged therein.

                              THIRTEENTH CAUSE OF ACTION

        150.     Mt. Hawley refers to and incorporates paragraphs 1 through 149 above as if fully

set forth.

        151.     The amended petition in Saucedo seeks punitive damages against the underlying

defendants, including Veristic.

        152.     The Mt. Hawley excess policy (MXL 131 (05/15)) states, in part: “This policy,

except where provisions to the contrary appear herein, is subject to all of the conditions,

agreements, exclusions, definitions and limitations of and shall follow the underlying insurance

in all respects. This includes changes by endorsement.”

        153.     Punitive damages are outside the scope of “damages” as defined in the Mt. Hawley

primary policy.

        154.     Because punitive damages are outside the scope of coverage of the Mt. Hawley

primary policy’s definition of “damages,” there is no coverage for punitive damages under the

Mt. Hawley excess policy, which is subject to the definition of “damages” in the Mt. Hawley

primary policy.

        155.     The Mt. Hawley primary policy excludes coverage for punitive damages pursuant

to the policy’s Fines, Penalties And Assessments exclusion.

        156.     Because there is no coverage for punitive damages under the Mt. Hawley primary

policy pursuant to the Fines, Penalties And Assessments exclusion, there is no coverage for
             Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 27 of 29



punitive damages under the Mt. Hawley excess policy, which is subject to the Fines, Penalties And

Assessments exclusion.

        157.     Mt. Hawley has no duty to indemnify Veristic under the Mt. Hawley excess policy

in connection with any claims for punitive damages asserted in Saucedo because liability coverage

for punitive damages is barred by New York public policy.

        158.     Mt. Hawley is entitled to judgment declaring that it has no duty to indemnify

Veristic under the Mt. Hawley excess policy in connection with any claims for punitive damages

asserted in Saucedo.

                             FOURTEENTH CAUSE OF ACTION

        159.     Mt. Hawley refers to and incorporates paragraphs 1 through 158 above as if fully

set forth.

        160.     The amended petition in Saucedo alleges bodily injury that existed prior to the

inception date of the Mt. Hawley excess policy.

        161.     To the extent the amended petition in Saucedo seeks damages resulting from

professional services within the scope of the Mt. Hawley’s excess policy, coverage is excluded

pursuant to the policy’s Continuous or Progressive Injury and Damage Exclusion.

        162.     Mt. Hawley is entitled to judgment declaring that it has no duty to indemnify

Veristic under the Mt. Hawley excess policy in connection with the underlying Saucedo action or

the underlying accident alleged therein.

        WHEREFORE, Mt. Hawley is entitled to and demands judgment: (1) declaring that it

has no duty to defend or indemnify Veristic under the Mt. Hawley primary policy in connection

with the underlying Saucedo action or the underlying accident alleged therein for any relief outside

the scope of the policy’s definition of “damages;” (2) declaring that it has no duty to defend or
         Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 28 of 29



indemnify Veristic under the Mt. Hawley primary policy in connection with the underlying

Saucedo action or the underlying accident alleged therein for any actual or alleged act, error, or

omission that was not in the performance of “professional services” as defined in the Mt. Hawley

primary policy; (3) declaring that, pursuant to the Mt. Hawley primary policy’s Known

Circumstances exclusion, it has no duty to defend or indemnify Veristic in connection with the

underlying Saucedo action or the underlying accident alleged therein; (4) declaring that it has no

duty to defend or indemnify Veristic under the Mt. Hawley primary policy in connection with any

claims for punitive damages asserted in Saucedo; (5) declaring that, pursuant to the Mt. Hawley

primary policy’s Prior Claims exclusion, it has no duty to defend or indemnify Veristic in

connection with the underlying Saucedo action or the underlying accident alleged therein; (6)

declaring that, pursuant to the Mt. Hawley primary policy’s Products Liability exclusion, it has no

duty to defend or indemnify Veristic in connection with the underlying Saucedo action or the

underlying accident alleged therein; (7) declaring that it has no duty to indemnify Veristic under

the Mt. Hawley excess policy in connection with the underlying Saucedo action or the underlying

accident alleged therein because there is no ultimate net loss resulting from an occurrence insured

by the underlying insurance; (8) declaring that it has no duty to indemnify Veristic under the Mt.

Hawley excess policy in connection with the underlying Saucedo action or the underlying accident

alleged therein because the underlying insurance has not been exhausted by payment of the limits

of liability of such insurance; (9) declaring that it has no duty to indemnify Veristic under the Mt.

Hawley excess policy in connection with the underlying Saucedo action or the underlying accident

alleged therein because the policy does not apply if the underlying insurance does not pay a loss

for reasons other than exhaustion of an aggregate limit of liability; (10) declaring that, pursuant to

the Known Circumstances exclusion, it has no duty to indemnify Veristic under the Mt. Hawley
         Case 1:20-cv-03287-AJN Document 1 Filed 04/27/20 Page 29 of 29



excess policy in connection with the underlying Saucedo action or the underlying accident alleged

therein; (11) declaring that, pursuant to the Prior Claims exclusion, it has no duty to indemnify

Veristic under the Mt. Hawley excess policy in connection with the underlying Saucedo action or

the underlying accident alleged therein; (12) declaring that, pursuant to the Products Liability

exclusion, it has no duty to indemnify Veristic under the Mt. Hawley excess policy in connection

with the underlying Saucedo action or the underlying accident alleged therein; (13) declaring that

it has no duty to indemnify Veristic under the Mt. Hawley excess policy in connection with any

claims for punitive damages asserted in Saucedo; (14) declaring that it has no duty to indemnify

Veristic under the Mt. Hawley excess policy in connection with the underlying Saucedo action or

the underlying accident alleged therein; and (15) granting such other and further relief as the Court

deems just and appropriate.

Dated: April 27, 2020                         Respectfully submitted,

                                              DELAHUNT LAW PLLC



                                              By:     __________s/______________
                                                      Timothy E. Delahunt
                                                      Bar Roll. No. TD-2791
                                                      tdelahunt@delahuntpllc.com

                                              295 Main Street
                                              Suite 836
                                              Buffalo, New York 14203
                                              Tel.: (716) 878-9178

                                              Attorneys for plaintiff Mt. Hawley Insurance
                                              Company
